Citation Nr: 1034291	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  08-02 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Battle Creek, 
Michigan


THE ISSUE

Entitlement to reimbursement for medical expenses incurred on 
July 7, 2007, for emergency medical treatment at a private 
hospital.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

S. M. Kreitlow




INTRODUCTION

The Veteran had active military service from July 1967 to July 
1969.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 decision of the Department of 
Veterans Affairs Medical Center (VAMC) in Battle Creek, Michigan.

The appeal is REMANDED to the VAMC in Battle Creek, Michigan.  VA 
will notify the appellant if further action is required.


REMAND

The Board finds that remand of the Veteran's claim is appropriate 
for additional development.  The Board finds that the record is 
insufficient to determine the issue on appeal.  

In addition, the Veteran is claiming that he was authorized to go 
to the private emergency room for treatment.  With respect to 
adjudication of the claim, the Board notes that it does not 
appear that consideration has been given as to whether the 
telephone triage calls with the After Hours Call Center 
constitute preauthorization of the private emergency treatment on 
July 7, 2007.  On remand, this question should be addressed when 
the Veteran's claim is readjudicated.  See 38 C.F.R. § 17.54.

Finally, it would be of assistance to have the Veteran's claims 
file associated with the VAMC's file in adjudicating the 
Veteran's claim.  It appears his claims file is currently located 
at the Regional Office (RO) in Detroit, Michigan.  On remand, 
efforts should be undertaken to contact the Detroit RO to obtain 
the claims file prior to readjudication of the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Detroit RO and request the 
Veteran's claims file be transferred to the VAMC 
to be associated with its medical reimbursement 
file.

2.  Contact the Veteran and ask him to complete 
a release form authorizing VA to obtain the 
records for all private emergency room treatment 
he received during the months of May through 
July 2007 for pneumonia, including treatment at 
Butterworth Hospital on June 30, 2007.  The 
Veteran should be advised that, in lieu of 
submitting a completed release form, he can 
submit these private medical treatment records 
to VA himself.  If the Veteran provides a 
completed release form, then the medical records 
identified should be requested.  All efforts to 
obtain these records, including follow-up 
requests, if appropriate, should be fully 
documented.  The Veteran and his representative 
should be notified of unsuccessful efforts in 
this regard and afforded an opportunity to 
submit the identified records.

3.  Associate with the VAMC file the Veteran's 
medical records for treatment for pneumonia from 
May through July 2007 from the VAMCs in Battle 
Creek and Ann Arbor, Michigan.  All efforts to 
obtain VA records should be fully documented, 
and the VA facility should provide a negative 
response if records are not available.

4.    After obtaining all available evidence set 
forth above, the Veteran's claim should be 
readjudicated, including consideration of 
whether the Veteran received preauthorization to 
receive private emergency treatment for his 
pneumonia by the VA After Hours Call Center.  If 
such action does not resolve the claims, a 
Supplemental Statement of the Case should be 
issued to the Veteran and his representative.  
An appropriate period of time should be allowed 
for response.  Thereafter, this claim should be 
returned to this Board for further appellate 
review, if in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


